DETAILED ACTION 
1.The office action is in response to the application filled on 5/12/2022.
Notice of Pre-AIA  or AIA  Status
2.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
3. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
4.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurano et al. (20020005339) in view of Benke (20200303138).
Regarding claim 5. Kurano et al. disclose (figure 1) a method of operating a current interrupter (figure 1) comprising: providing a circuit interrupter (1) with an electronically controllable lock-out lock (locking lever 37); electronically receiving at least one defined digital key; then electronically directing the lock-out lock to move to a locked position (When the handle 19 is pulled out from the insertion port 10 after the circuit interrupter 1 is brought into the connected position) (para. 0058) associated with a lock out state of the circuit interrupter to block a handle from moving to an ON position associated with conduction (when the door open or close as the handle 19 pulled out or in from the insertion port 10). 

Kurano et al. do not disclose displaying a do not operate message on a display of the circuit interrupter when in the lock out state thereby providing a warning tag out alert for the circuit interrupter.

Benke disclose (figure 1) displaying a do not operate message on a display of the circuit interrupter when in the lock out state thereby providing a warning tag out alert for the circuit interrupter (the output might be an instruction to output on a display unit of the circuit interrupter 4 such a message, or the same message may be additionally or alternatively communicated to an enterprise data system so that the notification can be reviewed on more of an institutional level. By way of further example, the output might be an instruction to illuminate a light or to trigger an audible alarm on the circuit interrupter 4 itself that a technician can interpret as being indicative of a need to evaluate the set of separable contacts 24 wear) (para. 0025).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Kurano et al. invention with the circuit as disclose by Benke in order to improve the circuit interrupter includes a temperature detection system that is configured to detect a measured temperature of at least one of a line conductor, a load conductor, a movable contact, and a stationary contact during operation of the circuit interrupter.
Regarding claim 6. The method of Claim 5, Kurano et al. disclose (figure 1) wherein electronically sending a lock-out state signal to a dashboard to indicate a lock-out status of a respective circuit interrupter when in a lock-out state (When the handle 19 is pulled out from the insertion port 10 after the circuit interrupter 1 is brought into either the connected position or disconnected position) (para. 0058).
Allowable Subject Matter
6. 	Claims 1-4 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a dashboard in communication with the plurality of circuit breakers, wherein the dashboard displays status of the circuit breakers as one of: in a locked-out state; in an ON state associated with conduction; in an OFF state associated with non-conduction; or in a tripped state, wherein the dashboard is configured to receive a lock-out state signal from a respective circuit breaker when placed in a locked-out state and/or after a position sensor in or on the circuit breaker has verified that the at least one lock-out lock is properly deployed to the locked position.”

Dependent claims 2-4 are allowable by virtue of their dependency.

8.	 Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7. The prior art fails to teach “…wherein optionally providing the at least one digital key before one or both of the electronically directing steps is carried out using a lock out tag out APP provided at least partially using a mobile device of a user.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                 

//AFEWORK DEMISSE/
Examiner, Art Unit 2838

/ADOLF D BERHANE/Primary Examiner, Art Unit 2838